Exhibit 99.1 Contact: Dennis Story Beverly McDonald Chief Financial Officer Senior Director,CorporateMarketing Manhattan Associates, Inc. Manhattan Associates, Inc. 770-955-7070 678-597-6528 dstory@manh.com bmcdonald@manh.com Manhattan Associates Reports First Quarter 2017 Performance ATLANTA – April 20, 2017 – Leading Supply Chain Commerce Solutions provider Manhattan Associates, Inc. (NASDAQ: MANH) today reported GAAP diluted earnings per share for the first quarter ended March31, 2017 of $0.40 compared to $0.38 in Q1 2016, on record license revenue of $22.8 million and total revenue of $143.5 million. Non-GAAP adjusted diluted earnings per share was $0.42 in both Q1 2017 and Q1 2016. “Our first quarter results reflect the balance between strong license fee performance and retail macro challenges. Q1 represents another record license quarter with solid pipeline activity in all three regions against a strong comparable. Our Professional Services business continues to experience headwinds muting solid financial performance across all other key metrics,” said Eddie Capel, president and chief executive officer of Manhattan Associates. “We expect that retail market headwinds will persist throughout 2017 as many retailers address strategic challenges with enterprise transformation. While those transformations bring opportunities for Manhattan, they can also slow decision making. Given the outlook, we have lowered our revenue expectations for the year while maintaining our earnings per share guidance. More importantly, we continue to be very bullish on the market opportunity ahead of us and are investing significant energy and capital into innovation and advancing the world’s leading suite of Supply Chain Commerce solutions to extend our market leadership in 2017 and beyond.” FIRST QUARTER 2: • GAAP diluted earnings per share was $0.40 in Q1 2017, compared to $0.38 in Q1 2016. • Adjusted diluted earnings per share, a non-GAAP measure, was $0.42 in both Q1 2017 and Q1 2016. • Consolidated total revenue was $143.5 million in Q1 2017, compared to $149.9 million in Q1 2016. License revenue was $22.8 million in Q1 2017, compared to $20.6 million in Q1 2016. • GAAP operating income was $41.7 million in Q1 2017, compared to $43.1 million in Q1 2016. • Adjusted operating income, a non-GAAP measure, was $46.3 million in Q1 2017, compared to $47.9 million in Q1 2016. • Cash flow from operations was $61.3 million in Q1 2017, compared to $40.4 million in Q1 2016. Days Sales Outstanding was 53 days at March 31, 2017, compared to 63 days at December 31, 2016. • Cash and investments totaled $101.3 million at March 31, 2017, compared to $95.6 million at December 31, 2016. • During the three months ended March 31, 2017, the Company repurchased 1,003,868 shares of Manhattan Associates common stock under the share repurchase program authorized by the Board of Directors, for a total investment of $50.0 million. In April 2017, the Board of Directors authorized the Company to repurchase up to an aggregate of $50 million of the Company’s common stock. SALES ACHIEVEMENTS: • Recognized license revenue of $1.0 million or more on four new contracts during Q1 2017. • Completed software license wins with new customers such as: Aldi South, David Jones, Esselunga, Everything But Water, Fenix Outdoor International, GER Innflutningur, PFD Food Services,Restaurant Brands International and Xiamen Tianma Micro-Electronics. • Expanded relationships with existing customers such as: 1912, Alliance Healthcare, Belk, Carolina Logistics Services, Chico’s, Dentsply International, Essilor of America, Fasteners for Retail, Five Below, Gunze Distribution, Hayneedle, Kurt Geiger, Langham Logistics, LeSaint Logistics, Nortek, Paul Smith, Precision Planting, PT Lion Super Indo, Recreational Equipment, Redmart, Ryder Integrated Logistics, Sonae, Southern Glazer’s Wine & Spirits, Staples, Telebrands Corporation, The Container Store, The Jay Group, The Honest Company, Ulta Beauty, UPS Supply Chain, UWT Logistics and West Coast Distribution. 2017 GUIDANCE Manhattan Associates provides the following revenue and diluted earnings per share guidance for the full year 2017: Guidance Range - 2017 Full Year ($'s in millions, except EPS) $ Range % Growth Range Total revenue - current guidance $ $ 0% 3% Total revenue - previous guidance $ $ 3% 5% Diluted earnings per share (EPS): GAAP EPS - current guidance $ $ 3% 5% Equity-based compensation, net of tax Purchase amortization, net of tax - - Adjusted EPS(1) - current guidance $ $ 1% 3% GAAP EPS - previous guidance $ $ 1% 3% Equity-based compensation, net of tax Purchase amortization, net of tax - - Adjusted EPS(1) - previous guidance $ $ 1% 3% (1) Adjusted EPS is a Non-GAAP measure which excludes the impact of equity-based compensation and acquisition-related costs, and the related income tax effects of both. Manhattan Associates currently intends to publish, in each quarterly earnings release, certain expectations with respect to future financial performance. Those statements, including the guidance provided above, are forward looking. Actual results may differ materially. Those statements, including the guidance provided above, do not reflect the potential impact of mergers, acquisitions or other business combinations that may be completed after the date of the release.
